DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-11 are pending in this amended application.

Claim Rejections - 35 USC § 101
3.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.        The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           Claims 1, 10-11 are rejected under 35 U.S.C. 101, because the claimed invention directed to abstract idea without significantly more. The claim recites “a processor configured to determine content of a parameter that was set on a first apparatus by analyzing an image captured in a time series, wherein the image depicts an operation on the first apparatus; cause the content of the parameter to be stored as an operation record”.
            The claim limitation of “determine content of a parameter that was set on a first apparatus by analyzing an image captured in a time series, wherein the image depicts an operation on the first apparatus”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting “by a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually determining the content of a parameter by analyzing an image captured in a time. Similarly, the limitations of storing the content of the parameter as the operation record as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. For example, but for the “by a processor” language, “determining” and “storing” in the context of this claim encompasses the user thinking that the information processing apparatus should be analyzed and stored the content of the parameter. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
             This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a first apparatus to perform both the “determining” and “storing” steps. The processor caused last step is recited at a high-level of generality (i.e., as a generic control unit performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
             The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the storing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
5.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.        Claims 1-3, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLeod, US Pub 2013/0169996.
             As to claim 1[independent], McLeod teaches an information processing apparatus comprising [fig. 3a, element 304]: 
             a processor configured to [fig. 3a, element 304] 
            determine content of a parameter that was set on a first apparatus by analyzing an image captured in a time series, wherein the image depicts an operation on the first apparatus [fig. 8a, steps 808-816, 828-838; 0114-0120  McLeod teaches that the server has analyzed the parameters/settings, were set on the first corresponding to the printer related to first and second images captured by reading device in a time series (i.e. first image captured first, and then second image captured after the first captured image). The analyzed parameters/settings were related to the operation performed by the processor of the printer]; and 
             cause the content of the parameter to be stored as an operation record [fig. 8a, steps 808-816, 828-838; 0114-0120  McLeod teaches that the server has analyzed the parameters/settings, were set on the first corresponding to the printer related to first and second images captured by reading device in a time series (i.e. first image captured first, and then second image captured after the first captured image). The analyzed parameters/settings were related to the operation performed by the processor of the printer and further stored the received and analyzed parameters/settings as of the operation record].

            As to claim 2 [dependent from claim 1], McLeod teaches wherein a screen for verifying the content of the parameter that is determined is presented to a user [figs. 7e, 8a; 0108, 0114-0120 teaches that the screen has displayed the content of the guideline as the parameters/settings for the user].

            As to claim 3 [dependent from claim 2], McLeod teaches wherein a change of the content of the parameter that is determined is received on the screen [figs. 7e, 8a; 0108, 0114-0120 teaches that the screen has displayed first and second content of the guidelines as the parameters/settings for the user. However, the second parameter or guideline is different or changed from the first parameter or guideline].              
            As to claims 10, 11 [independent], However, the independent claims 10-11 essentially claimed same subject matter as claimed in the independent claim 1 for/and/with other claim limitations, and are therefore the independent claims 10-11 would be rejected based on same rationale as applied to the independent claim 1.

Allowable Subject Matter
7.          Claims 4-5, 6-7, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, abstract idea, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.           The following is an examiner’s statement of reasons for allowance: 
              The dependent claims 4-5 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the processor is configured to extract a difference between an image of a user-operation receiving screen that is changed and an image of the user-operation receiving screen that is yet to be changed and makes determination of the operation performed by the user on a basis of a parameter relevant to the difference. wherein if the difference corresponds to a change in a mode of displaying an option or a change in an indicator for a selection state of the option, processor is configured to make an determination that a character string in the option, a state of which is changed to a selected state is the content of the parameter set by the user”, in combination with all other limitations as claimed.
              The dependent claims 6-7 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein processor is configured to present a result of verification to a user in response to execution of a function of verifying whether the stored content of the parameter is settable in a second apparatus different from the first apparatus. wherein whether the stored content is settable is presented on a per parameter-content basis”, in combination with all other limitations as claimed.
              The dependent claims 8-9 are allowable over the prior arts of record (or cited or listed above) since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the processor is configured to present an operation for implementing a setting having the content of the parameter on an operation screen of a second apparatus different from the first apparatus, the operation being presented upon receiving an instruction to execute a function of assisting in the operation for implementing the setting having the content of the parameter. wherein an instruction for performing the operation for implementing the setting having the content of the parameter is presented in augmented reality or mixed reality by using a terminal worn by a user”, in combination with all other limitations as claimed.
Response to Arguments
9.         Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674